DETAILED ACTION
Examiner acknowledges receipt of the reply filed 6/30/2022, in response to the restriction requirement mailed 5/4/2022.
Claims 1-15 are pending and are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO:6 in the reply filed on 6/30/2022 is acknowledged.  The amino acid sequence is set forth in the reply filed 6/30/2022.  The bold sequence correlates with SEQ ID NO:2, CD24 extracellular domain of mature CD24 protein.  The nonbold sequence correlates with SEQ ID NO:7, IgG1 Fc including the hinge region and CH1 and CH2 domains (specification at para. [0006]).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
	The disclosure is objected to because of the following informalities: 
The use of the term “GPExTM”, which is a trade name or a mark used in commerce, has been noted in this application (page 14, [0050]). Although the term is capitalized and includes the appropriate symbol indicating use in commerce, the term should also be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

USPTO Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is directed to a method of treating HIV/AIDS, comprising administering a CD24 protein to a subject in need thereof.  Claim 2 recites that the CD24 protein comprises a mature human CD24 or a variant thereof.  Claim 14 recites that the CD24 protein is soluble and claim 15 recites that the CD24 protein is glycosylated.
	The specification of the instant application teaches that a CD24 protein may comprise the amino acid sequence of human CD24 or those from other mammals, which corresponds to the extracellular domain of CD24, or a variant thereof (page 12, [0039]).  The specification teaches that the sequence of the mature human CD24 protein is 31 amino acids long with a variable alanine/valine residue at its C-terminus (SEQ ID NO: 1).  The specification continues to disclose that the C-terminal valine/alanine may be immunogenic and may be omitted from the CD24 protein to reduce its immunogenicity (i.e., the amino acid sequence of SEQ ID NO: 2).  The specification indicates that the human CD24 extracellular domain (ECD) shows 39% sequence identity with the mouse protein and 52% sequence identity with the cynomolgus monkey protein (paras. [0039]-[0045]).  Additionally, the specification teaches that the term “variant” may mean a peptide or polypeptide that differs in amino acid sequence by the insertion, deletion, or conservative substitution of amino acids, but retains at least one biological activity (para.  [0038]).  Therefore, the “CD24 protein” and “variant thereof” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon any CD24 protein (from any species, with any amino acid sequence (including, insertions, deletions, or substitutions)). 
However, the specification does not teach any CD24 protein variants other than the mature CD24 sequences of SEQ ID NOs: 1, 2, 3, and 10 (with or without a signal sequence) (see pages 12-13, [0039-0046]).  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the instant case, the only factors present in the claims are a structural characteristic of a CD24 protein or a variant thereof and a functional characteristic of treating HIV/AIDS. There is no identification of any particular sequence or structure of the CD24 protein that must be conserved in order to provide the required function of treating HIV/AIDS. Thus, the claims are drawn to methods of administering a genus of CD24 proteins and variants thereof.   
The instant specification fails to disclose and there is no art-recognized correlation between the structure of CD24 proteins (and variants thereof) and the function of treating HIV/AIDS.  In other words, the specification does not teach the structure which results in a CD24 protein with the required characteristics. The description of the CD24 amino acid sequences of SEQ ID NOs: 1, 2, 3, and 10 are not adequate written description of an entire genus of CD24 proteins and variants thereof that HIV/AIDS.  For example, the art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph). Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract). 
Liu et al. (Trends Immunol 28(7): 315-320, 2007) teach that while the basic feature of a mucin-type structure is conserved between human and mouse mature CD24 (while the amino acid sequences are not conserved), this structural conservation suggests that it is perhaps the glycosylation pattern that is crucial for the basic function of the CD24 molecule (page 316, middle of column 2).   Tan et al. (Clin Rev Allerg Immunol 50: 70-83, 2016) also disclose that several studies have confirmed that differences in glycosylation and specific carbohydrate structures of CD24 are markers for diagnostic and prognostic evaluation in different cancers and autoimmune diseases (page 72, column 1, 2nd full paragraph; Table 2).  However, there is little guidance in the specification indicating which amino acids or glycosylation patterns are considered essential for the required CD24 biological activity of the instant claims (i.e., treatment of HIV/AIDS).       
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of the CD24 proteins (and variants thereof) that treat HIV/AIDS of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The specific protein or variant thereof is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating HIV/AIDS comprising administering a CD24 protein to a subject in need thereof, wherein the CD24 protein comprises (i) the amino acid sequence set forth in SEQ ID NO: 1 or 2 and (ii) an Fc region of a human immunoglobulin (Ig) protein fused at the N-terminus or C-terminus of the CD24 protein, does not reasonably provide enablement for a method of treating HIV/AIDS comprising administering a CD24 protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 1 is directed to a method of treating HIV/AIDS, comprising administering a CD24 protein to a subject in need thereof.  Claim 2 recites that the CD24 protein comprises a mature human CD24 or a variant thereof.  Claim 14 recites that the CD24 protein is soluble and claim 15 recites that the CD24 protein is glycosylated.
	Example 1 indicates an assessment of CD24Fc pharmacokinetics in mice.  Example 2 indicates that CD24 interacts with Sialic acid-binding immunoglobulin-type lectins (Siglec) G/10.  CD24 is a GPI anchored molecules that is broadly expressed in hematopoietic cells and other tissue stem cells.  Siglec G is a member of I-lectin family, defined by their ability to recognize sialic acid containing structure. Siglec G recognized sialic acid containing structure on CD24 and negatively regulates production of inflammatory cytokines by dendritic cells. In terms of its ability to interact with CD24, human Siglec 10 and mouse Siglec G are functionally equivalent.  CD24-Siglec G/10 interaction may play a critical in discrimination pathogen-associated molecular pattern (PAMP) from  danger-associated molecular patterns (DAMP) (FIG. 4).  DAMP relates to cell necrosis that is associated with the release of intracellular components such as HMGB1 and Heat-shock proteins.  Example 3 indicates that CD24Fc Interacts with HMGB1, Siglec 10 and Induces Association Between Siglec G and Src homology region 2 domain-containing phosphatase-1 (SHP-1; an inhibitor for both adaptive and innate immunity).  Example 3 concludes that CD24Fc is capable of inhibiting cytokine production triggered by adaptive and innate stimuli.  Example 4 indicates that CD24Fc protects SIV-infected Rhesus macaques.  CD24Fc delayed elevation of plasma viral load and decreased proviral load in PBMC, marrow and the gut. CD24Fc can reduced inflammation in the intestinal tract.  Example 5 indicates that CD24Fc treats HIV in a mouse model.  The fusion protein reduced HIV-1 viral load and protects CD4+ T cells from depletion in the spleen of mice with acute HIV infection. CD24Fc reduced HIV-1 replication in humanized mice with chronic HIV infection.  The fusion protein blocked HIV-1 induced pro-inflammatory cytokine production in vitro and in vivo.  Example 6 an assessment of CD24Fc pharmacokinetics in healthy humans.  Results indicate that the CD24 protein was safe in human phase I trial.  Example 7 indicates that CD24 can be used to treat graft versus host disease (GVHD).
The specification also teaches that a CD24 protein may comprise the amino acid sequence of human CD24 or those from other mammals, which corresponds to the extracellular domain of CD24, or a variant thereof (page 12, [0039])The specification teaches that the sequence of the mature human CD24 protein is 31 amino acids long with a variable alanine/valine residue at its C-terminus (SEQ ID NO: 1).  The specification continues to disclose that the C-terminal valine/alanine may be immunogenic and may be omitted from the CD24 protein to reduce its immunogenicity (i.e., the amino acid sequence of SEQ ID NO: 2).  The specification indicates that the human CD24 extracellular domain (ECD) shows 39% sequence identity with the mouse protein and 52% sequence identity with the cynomolgus monkey protein (paras. [0039]-[0045]).  Additionally, the specification teaches that the term “variant” may mean a peptide or polypeptide that differs in amino acid sequence by the insertion, deletion, or conservative substitution of amino acids, but retains at least one biological activity (para.  [0038]).  Therefore, the “CD24 protein” and “variant thereof” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon any CD24 protein (from any species, with any amino acid sequence (including, insertions, deletions, or substitutions)).  However, the specification does not teach any CD24 protein variants other than the mature CD24 sequences of SEQ ID NOs: 1, 2, 3, and 10 (with or without a signal sequence) (see pages 12-13, [0039-0046]).  
	There are no methods or working examples in the specification that indicate all possible CD24 proteins (and variants thereof) treat HIV/AIDS.  A large quantity of experimentation would be required of the skilled artisan to generate (i) all possible CD24 proteins and (ii) all possible CD24 proteins with all possible protein tags (other than the Fc region of human IgG) and then screen such for efficacy of HIV/AIDS treatment. Such experimentation is considered undue.  Although the specification teaches that the protein tag may comprise GST, His, FLAG, Myc, NusA, TRX, SUMO, and ubiquitin, (in addition to Fc) ( [0048]), there are no methods or working examples that indicate what effect these tags have on CD24 protein function.  Additionally, one skilled in the art would not be able to predict that all possible CD24 proteins (and variants thereof with all possible protein tags) would have the desired functional activity of treating HIV/AIDS.  A person of skill in the art would not know which amino acid residues are considered essential and which are non-essential.  Without detailed direction as to which amino acids are essential to the function of the CD24 protein, the skilled artisan would not be able to determine without undue experimentation which sequences encompassed by the instant claims would exhibit the desired functional characteristic of treating HIV/AIDS.  
 The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the DNA and protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph).  Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).  
Liu et al. (Trends Immunol 28(7): 315-320, 2007) teach that while the basic feature of a mucin-type structure is conserved between human and mouse mature CD24 (while the amino acid sequences are not conserved), this structural conservation suggests that it is perhaps the glycosylation pattern that is crucial for the basic function of the CD24 molecule (page 316, middle of column 2).  Tan et al. (Clin Rev Allerg Immunol 50: 70-83, 2016) also disclose that several studies have confirmed that differences in glycosylation and specific carbohydrate structures of CD24 are markers for diagnostic and prognostic evaluation in different cancers and autoimmune diseases (page 72, column 1, 2nd full paragraph; Table 2). However, again, there is little guidance in the specification indicating which amino acids or glycosylation patterns are considered essential for the required CD24 biological activity of the instant claims (i.e., treatment of HIV/AIDS).       
Due to the large quantity of experimentation necessary to generate all possible CD24 proteins (and variants thereof) and screen such for the desired functional activity of treating HIV/AIDS; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macauley et al. (Nat Rev Immunol 14:653-666 (2014)), and further in view of Liu (U.S. 20110064746) and Zheng (U.S. 2013/0231464).	
Macauley et al. teaches that all mammalian cells display a diverse array of glycan structures that differ from those that are found on microbial pathogens.  Sialic acid-binding immunoglobulin-like lectins (Siglecs) are a family of sialic acid-binding immunoglobulin-like receptors that participate in the discrimination between self and non-self, and that regulate the function of cells in the innate and adaptive immune systems through the recognition of their glycan ligands (abstract).  Siglecs — which are sialic acid-binding immunoglobulin-like lectins — were discovered through converging stud-ies on sialoadhesin (also known as Siglec-1 and CD169) and CD22 (also known as Siglec-2). Sialoadhesin was initially defined as a macrophage adhesion receptor recognizing sialic acids and was then shown to be a member of the immunoglobulin (Ig) superfamily, whereas CD22 was characterized as a B cell inhibitory receptor of the Ig superfamily that was later shown to rec-ognize sialic acids (p. 653).   Siglecs have been identified in humans and nine in mice (TABLE 1).  Id.  The mammalian immune system has evolved highly sophisticated mechanisms to recognize and respond to a diverse array of pathogens, and to eliminate them. Siglecs contribute to this process by regulating both innate and adaptive immune responses via interactions with glycans on mammalian cells (p. 655). Siglecs on den-dritic cells (DCs) and macrophages can modulate Toll-like receptor (TLR)-induced cytokine responses following their overexpression or in vitro ligation with Siglec-specific antibodies or host-derived glycans (p. 655).  Siglec-G expression is upregulated on macrophages after infection by RNA viruses.  Id.  This upregulation leads to the SHP2- and CBL-dependent ubiquitylation and proteo-somal degradation of retinoic acid-inducible gene I (RIG-I), and suppression of the interferon-β (IFNβ) response (FIG. 2b). This negative feedback pathway seems to be exploited by RNA viruses (p. 656).   Enveloped viruses, such as HIV and the porcine reproductive and respiratory syndrome virus (PRRSV), are coated with sialic acids that can be recognized by sialoadhesin on macrophages, which promotes uptake and infection. It was recently found that the presence of host cell-derived ganglioside GM3 into the membrane of HIV is required for infection of in vitro-matured DCs, and two research groups independently showed that sialoadhesin is the major receptor for GM3 that delivers HIV to endosomal compartments to promote trans-infection and dissemi-nation of HIV to T cells (p. 657; fig. 2f).   Siglec-10 (Siglec-G in mice) on dendritic cells (DCs) interacts with CD24 to inhibit damage-associated molecular pattern (DAMP)-mediated Toll-like receptor (TLR) signaling (Fig. 2).  
Although Macauley et al. teach that an HIV infection is associated with a siglec mediated immune response, the reference does not explicitly teach a CD24 protein for treating HIV/AIDS.
Liu teaches that inflammation is a critical determinant of pathogen virulence in some of  the most challenging infectious diseases.  Pathogen-associated and/or danger-associated molecular patterns (PAMP and DAMP,  respectively) are two well-known inducers of inflammation.  The CD24-Siglec G/10 interaction selectively represses inflammatory response to DAMP (para. [0068]). Liu teaches that disrupting sialic acid-based pattern recognition is a therapeutic approach to dampen the harmful inflammatory response during infection.  Id.  The reference teaches CD24 agonists to disrupt the CD24-Siglec-G pathway.  The CD24 agonists include a comprises a CD24-Fc fusion protein, e.g., paras. [0006], [0105], [0124].
Zheng teach CD24 proteins including CD24Fc fusion proteins (claims 1 and 4-5; Fig 1, Ex, 1-2).  The CD24 protein can be a mature human CD24 variant consisting of SEQ ID NO: 1.  SEQ ID NO:1 of Zheng has 100% identity with instant SEQ ID NO:2. Zheng further teaches that CD24 interact with and represses host response to danger-associated molecular patterns (DAMPs) (para. [0005], [0015], [0037]).
It would have been obvious to one of ordinary skill in the art to administer a CD24 protein to a subject with HIV in order to treat the HIV/AIDS infection. The skilled artisan would have recognized from Macauley et al. that the mammalian immune system has evolved highly sophisticated mechanisms to recognize and respond to a diverse array of pathogens, and to eliminate them. Siglecs contribute to this process by regulating both innate and adaptive immune responses via interactions with glycans on mammalian cells (p. 655).  Siglec-G expression is upregulated on macrophages after infection by RNA viruses.  Macauley et al. taught that Siglec-10 (Siglec-G in mice) on dendritic cells (DCs) interacts with CD24 to inhibit damage-associated molecular pattern (DAMP)-mediated Toll-like receptor (TLR) signaling.  Lui further taught that pathogen-associated and/or danger-associated molecular patterns (PAMP and DAMP,  respectively) are two well-known inducers of inflammation.  The CD24-Siglec G/10 interaction selectively represses inflammatory response to DAMP (para. [0068]).  Lui expressly taught CD24 agonists, including CD24Fc fusion proteins could be used as a therapeutic approach to reduce the inflammatory response during an infection.  The skilled artisan would have known specific CD24Fc proteins that could be used in a method of treating HIV/AIDS.  The skilled artisan would have had a reasonable expectation of success because Lui expressly taught that CD24 agonists were useful in decreasing DAMP mediated inflammation associated with HIV infection, and thereby treat HIV.  Examiner notes that decreasing HIV associated inflammation is construed as treating HIV within the definition of treatment/treating as found in the specification at para. [0037].
Examiner further notes that the U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Accordingly, claims 1 and 2 are rendered obvious.
Regarding claim 3, SEQ ID NO:1 of Zheng has 100% identity with instant SEQ ID NO:2.  Regarding claims 2 and 4-6, Zheng teach that the CD24 protein can have a mammalian [e.g., human] Fc domain of an Ig protein at the N- or C- termini of the CD24 protein (abstract; claims 1, 4-5, paras. [0009], [0036]-[0041], Fig. 1).  Regarding claims 7 and 8, Zheng teach that the Fc portion consists of the hinge region and CH2 and CH3 domains of the human Ig protein, and wherein the Ig is selected from the group consisting of IgG1, IgG2, IgG3, IgG4, and IgA.  THe Fc region can comprise the hinge region and Ch2, CH3 and CH4 domains of IgM (claims 6-7, paras. [0009]-[0014], [0039], Ex. 1).
Regarding claims 9 and 10, Zheng teach SEQ ID NO:5 which is a CD24 fusion protein, specifically CD24IgG1Fc which is 287 aa in length.  Positions 1-26 are the signal peptide of CD24 (SEQ ID NO: 4).  Positions 27-56 are the mature CD24 protein used in the fusion protein (SEQ ID NO: 1).  Positions 57-287 are the IgG1 Fc, including the hinge region and CH1 and CH2 domains (SEQ ID NO: 6). See Fig. 1A.  SEQ ID NO:5 of Zheng comprises instant SEQ ID NO:6 which consists of the CD24 mature protein [positions 27-56, 100% identity with instant SEQ ID NO:2] and Fc portion [positions 57-287, 100% identity with instant SEQ ID NO:7].  It would have been obvious to the skilled artisan to have prepared a CD24Fc fusion protein consisting of just the mature CD24 protein [SEQ ID NO:1- Zheng] and human Fc IG [SEQ ID NO:6- Zheng].  The skilled artisan would have recognized from Zheng, e.g., at least Fig. 1, that the mature CD24Fc protein would not include the signal sequence (which was underlined in Fig. 1A and correlated with positions 1-26).  Regarding claims 11-13, Zheng teach that the cD24 protein is produced using a eukaryotic protein expression system.  The  expression system comprises a vector contained in a Chinese Hamster Ovary cell line or a replication-defective retroviral vector.  The replication-defective retroviral vector is stably integrated into the genome of a eukaryotic cell (claims 8-10, para. [0010], [0041], [0055]).  Regarding claims 14 and 15, Zheng teach that the CD24 protein is soluble and can be glycosylated (paras. [0010],  [0029], [0041], [0129], Ex. 1, claim 3).
Accordingly, claims 1-15 are obvious in view of the teachings of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-8, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895022 (hereinafter "the ‘022 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
Claim 1 of the '022 patent is drawn to a CD24 protein comprising a mature human CD24 and a protein tag, wherein the sequence of the mature human CD24 comprises SEQ ID NO: 1, wherein the CD24 protein does not comprise an alanine or valine immediately C-terminal to SEQ ID NO: 1, and wherein the protein tag is fused to the C-terminus of the mature human CD24.  Dependent claims 2-4 of the '022 patent recite that the protein is soluble, glycosylated and that the tag is the Fc portion of a mammalian Ig protein.  Claims 5-6 of the '022 patent recite hinge regions and IgG molecules.  Claim 7-9 of the '022 patent recite that the protein is produced using a eukaryotic protein expression system (CHO vector or replication-defective retroviral vector that is stably integrated into genome of a eukaryotic cell).
The instant claims are drawn to a method of treating HIV/AIDS in a subject comprising the patented compositions of the ‘022 patent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘022 patent could be used for treating HIV/AIDS because the patented composition is comprised of a CD24-Fc fusion protein.   The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, instant claims 1, 2, 4-8, and 11-15 are rendered obvious in view of claims 1-9 of the ‘022 patent.

Claims 1-8, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/009540  (hereinafter “the ‘540 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the ‘540 application is drawn to a CD24 protein that is a mature CD24 variant consisting of SEQ ID NO:1.  Dependent claims 2-5 of the ‘540 application recite that the protein is soluble, glycosylated and that the tag is the Fc portion of a mammalian Ig protein.  Claims 6-7 of the ‘540 application recite hinge regions and IgG molecules.  Claim 8-10 of the ‘540 application recite that the protein is produced using a eukaryotic protein expression system (CHO vector or replication-defective retroviral vector that is stably integrated into genome of a eukaryotic cell).  SEQ ID NO:1 of the‘540 application has 100% identity with instant SEQ ID NO:2.
The instant claims are drawn to a method of treating HIV/AIDS in a subject comprising the patented compositions of the ‘540 application. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘540 application could be used for treating HIV/AIDS because the patented composition is comprised of a CD24-Fc fusion protein.   The CD24 proteins recited in the ‘540 application can be used in the method claims of treating HIV/AIDS.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, instant claims 1-8, and 11-15 are rendered obvious in view of claims 1-10 of the ‘540 application.

Conclusion
No claims are allowed.

Claims 1-15 are pending are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654